ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_06_FR.txt. 224




      Opinion individuelle de M. le juge Abraham



   Accord avec le dispositif de l’arrêt en tant qu’il rejette la première exception
préliminaire — Désaccord avec le raisonnement suivi par la Cour pour conclure à
l’existence d’un différend entre les Parties — Conception du « différend » éloignée
de celle retenue par la jurisprudence antérieure de la Cour — Absence erronée de
tout réalisme dans la recherche du différend — Défaut d’apprécier l’existence du
différend à la date à laquelle la Cour se prononce — Inutilité de rechercher la date
à laquelle le différend est né — Exigence erronée d’une notification préalable de
griefs par le demandeur comme condition de l’existence d’un différend — En
l’espèce, existence d’un différend sur des questions relevant de la CIEDR bien
avant août 2008.

   1. J’ai voté en faveur du rejet, qu’exprime le point 1) a) du dispositif,
de la première exception préliminaire soulevée par la Russie, tirée de la
prétendue absence, à la date d’introduction de la requête de la Géorgie,
d’un différend entre ces deux Etats relativement à l’interprétation ou à
l’application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (CIEDR).
   En revanche, j’ai voté contre le point 1) b) du dispositif, par lequel
l’arrêt accueille la deuxième exception préliminaire, tirée de ce que la
requête n’a pas été précédée par la tentative de régler le différend par la
voie de négociations, pas plus que par la mise en œuvre des procédures
spéciales prévues par la CIEDR.
   2. Les raisons pour lesquelles j’estime que la Cour aurait dû rejeter
aussi la deuxième exception préliminaire, et finalement retenir sa compé-
tence pour connaître de l’affaire, sont exposées en détail dans l’opinion
dissidente commune que j’ai l’honneur de signer avec plusieurs de mes
collègues, et qui est jointe au présent arrêt.
   Dans la présente opinion individuelle, je souhaite expliquer pourquoi,
tout en étant d’accord avec le rejet de la première exception, j’ai de
grandes réserves à l’égard du raisonnement suivi par la Cour pour parve-
nir à cette conclusion.
   3. Je suis d’abord frappé par le fait que l’arrêt consacre la plus grande
partie de ses développements, sur près de quarante pages (soit de la
page 81, paragraphe 23, à la page 120, paragraphe 114), à la première
exception préliminaire, alors que la seconde est traitée sur vingt pages
(de la page 120, paragraphe 115, à la page 140, paragraphe 184).
   4. Bien que ce ne soit là qu’un indice, ce constat suggère, à première
vue, qu’il s’est sans doute introduit un biais dans l’approche de la Cour.
   En effet, des quatre exceptions préliminaires soulevées par la Fédéra-
tion de Russie afin de convaincre la Cour qu’elle n’avait pas compétence
pour connaître au fond de la requête de la Géorgie, seule la deuxième, à

158

225 	
    convention sur la discrimination raciale (op. ind. abraham)

mes yeux, soulevait une — et même plusieurs — difficulté(s). Il s’agit de
l’exception tirée de ce que les conditions procédurales énoncées à l’ar-
ticle 22 de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (la CIEDR) n’étaient pas satisfaites
à la date de la saisine de la Cour, ce qui rendait cette clause, seule
base de compétence invoquée par la Géorgie, inapplicable en l’espèce.
Que cette exception ait justifié une discussion approfondie de la part de
la Cour, je le comprends parfaitement — même si, au terme de cette
­discussion, je ne suis pas parvenu à la même conclusion que celle de la
 majorité.
      5. En revanche, aucune des trois autres exceptions présentées (initiale-
 ment) à la Cour ne méritait de donner lieu à de longs développements
 dans l’arrêt, car, pour des raisons différentes, aucune des trois n’aurait dû
 retenir longtemps l’attention de la Cour.
      6. Cela est évident en ce qui concerne les troisième et quatrième excep-
 tions préliminaires.
      L’arrêt constate sobrement (par. 185) qu’il n’y a pas lieu pour la Cour
 de les aborder, puisqu’elle retient comme fondée la seconde exception, ce
 qui est logique et n’appelle en soi aucun commentaire.
      Mais, même si la Cour avait rejeté les deux premières exceptions (et pas
 seulement la première), ce qu’à mon avis elle aurait dû faire, elle n’aurait
 pas eu besoin de se pencher longuement sur les troisième et quatrième
 exceptions. En effet, la Russie a abandonné lors de la procédure orale
 sa troisième exception (exception d’incompétence ratione loci) en tant
 qu’exception préliminaire, puisqu’elle a elle‑même soutenu qu’elle ne
 ­présentait pas un caractère exclusivement préliminaire et n’avait donc
  pas à être examinée à ce stade, et la quatrième exception (exception
  ­d’incompétence ratione temporis) n’avait pas réellement d’objet, les griefs
   adressés à la défenderesse par la Géorgie étant relatifs à des faits survenus
   après le 2 juillet 1999, date d’entrée en vigueur de la CIEDR entre les
   Parties.
      7. Je pense que la Cour aurait dû aussi faire justice de la première
   exception préliminaire sans avoir à s’y étendre longuement, car cette
   exception, tirée de la prétendue absence de différend entre les Parties
   concernant l’interprétation ou l’application de la CIEDR, ne résistait pas
   au moindre examen, même sommaire. La Cour est finalement parvenue à
   la conclusion que cette exception n’était pas fondée et devait être rejetée,
   conclusion dans le sens de laquelle je ne peux qu’abonder, mais au terme
   d’un raisonnement long et laborieux qui n’emporte que très partiellement
   mon adhésion. Ce n’est pas seulement que ce raisonnement est inutile-
   ment long, alors que la réponse à donner était simple. Dire avec trop de
   mots ce que l’on pourrait exprimer de manière plus concise est un péché
   véniel, que l’auteur de ces lignes se garderait bien de traiter avec sévérité
   de crainte que cette sévérité ne se retourne contre lui. Mais il y a plus
   grave à mes yeux : la démarche de l’arrêt dans la démonstration qui
   couvre les pages 81 à 120 est substantiellement critiquable à plusieurs
   égards, et surtout en ce qu’elle traduit — de manière plus ou moins impli-

159

226 	
    convention sur la discrimination raciale (op. ind. abraham)

cite — une conception du « différend » qui s’éloigne par trop de celle qui
ressort de l’examen de la jurisprudence de la Cour à ce jour, et que je
crois plus exacte.
   8. J’observe d’abord que jusqu’à la présente affaire, chaque fois que la
Cour a eu à répondre à une exception préliminaire tirée, par la partie
défenderesse, de l’absence de différend, elle l’a fait — pour rejeter l’excep-
tion — en quelques brefs paragraphes, en se plaçant à la date où elle
statuait et en relevant qu’à cette date les vues des parties étaient nette-
ment opposées sur les questions formant l’objet de la requête, de sorte
qu’il existait un différend entre elles.

   9. Significatifs, à cet égard, sont trois précédents relativement récents :
celui de l’affaire relative à l’Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie) ;
celui de l’affaire de la Frontière terrestre et maritime entre le Cameroun et
le Nigéria (Cameroun c. Nigéria) ; celui, enfin, de l’affaire relative à Cer-
tains biens (Liechtenstein c. Allemagne).
   10. Dans la première affaire citée, la Cour a répondu à l’exception du
défendeur tirée de l’absence de différend entre les parties aux para-
graphes 27 à 29 de son arrêt du 11 juillet 1996 relatif aux exceptions pré-
liminaires. Après avoir résumé les conclusions, telles que formulées dans
le dernier état de la procédure, de la Bosnie‑Herzégovine, à savoir, en
substance, que la Cour juge que la Yougoslavie avait violé de diverses
façons la convention sur le génocide et ordonne à la défenderesse de répa-
rer les conséquences des violations commises, la Cour poursuit en ces
termes :
         « Si la Yougoslavie s’est abstenue de déposer un contre‑mémoire au
      fond et a soulevé des exceptions préliminaires, elle n’en a pas moins
      globalement rejeté toutes les allégations de la Bosnie‑Herzégovine,
      que ce soit au stade des procédures afférentes aux demandes en
      ­indication de mesures conservatoires, ou au stade de la présente pro-
       cédure relative auxdites exceptions. » (Application de la convention
       pour la prévention et la répression du crime de génocide (Bosnie‑­
       Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
       Recueil 1996 (II), p. 614, par. 28.)
L’arrêt ajoute aussitôt que,
      « [c]onformément à une jurisprudence bien établie, la Cour constate
      en conséquence qu’il persiste « une situation dans laquelle les points
      de vue des deux parties … sont nettement opposés » … et que, du fait
      du rejet, par la Yougoslavie, des griefs formulés à son encontre par
      la Bosnie‑Herzégovine, « il existe un différend d’ordre juridique »
      entre elles » (ibid., p. 614‑615, par. 29).
  11. Dans la deuxième affaire, la Cour a répondu à une exception sem-
blable soulevée par le Nigéria, aux paragraphes 87 à 93 de son arrêt du
11 juin 1998 relatif aux exceptions préliminaires.

160

227 	
    convention sur la discrimination raciale (op. ind. abraham)

   Après avoir rappelé les critères du différend définis par l’arrêt relatif aux
Concessions Mavrommatis en Palestine et par l’arrêt rendu sur les exceptions
préliminaires dans l’affaire du Sud‑Ouest africain, comme le fait le présent
arrêt dans son paragraphe 30, la Cour relève qu’il existe « bel et bien des
différends » entre les Parties en ce qui concerne une partie du tracé de leur
frontière terrestre, en apportant à cette occasion la précision suivante :
      « un désaccord sur un point de droit ou de fait, un conflit, une opposi-
      tion de thèses juridiques … ne doivent pas nécessairement être énoncés
      expressis verbis. Pour déterminer l’existence d’un différend, il est pos-
      sible, comme en d’autres domaines, d’établir par inférence quelle est
      en réalité la position ou l’attitude d’une partie. » (Frontière terrestre
      et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
      exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.)
   La Cour relève ensuite que le Nigéria, tout en soutenant qu’il n’existait
pas de différend entre lui et le Cameroun concernant la délimitation de la
frontière « en tant que telle », « s’est constamment montré réservé dans la
manière de présenter sa propre position » (ibid., par. 91), mais qu’en tout
cas il « n’a … pas marqué son accord avec le Cameroun sur le tracé de
cette frontière … et il n’a pas fait connaître à la Cour la position qu’il
adoptera ultérieurement sur les revendications du Cameroun » (ibid.,
p. 317, par. 93). Elle conclut son raisonnement en ces termes :
         « Le Nigéria est en droit de ne pas avancer, au présent stade de la
      procédure, des arguments qu’il considère comme relevant du fond,
      mais en pareille circonstance la Cour se trouve dans une situation
      telle qu’elle ne saurait se refuser à examiner les conclusions du Came-
      roun par le motif qu’il n’existerait pas de différend entre les deux
      Etats. » (Ibid.)
   12. Dans la troisième affaire, la Cour a examiné l’exception tirée par
l’Allemagne de l’absence de différend aux paragraphes 24 à 27 de son
arrêt du 10 février 2005 relatif aux exceptions préliminaires. Elle ne s’y est
guère attardée. Elle a d’abord rappelé les énoncés classiques de Mavrom-
matis et du Sud‑Ouest africain (Certains biens (Liechtenstein c. Alle-
magne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005, p. 18, par. 24).
Elle a ensuite relevé que « [l’]Allemagne … nie purement et simplement
l’existence d’un différend qui l’opposerait au Liechtenstein » (ibid., p. 18,
par. 25). Mais elle a constaté aussi que « l’Allemagne estime … que ses
tribunaux ont, dans le cas du Liechtenstein, simplement appliqué leur
jurisprudence constante à des biens considérés comme des avoirs alle-
mands à l’étranger au sens de la convention sur le règlement » (de ques-
tions issues de la guerre et de l’occupation, signée en 1952 à Bonn) (ibid.,
p. 19, par. 25). Cela lui a suffi pour en déduire que, « dans la présente
instance, les griefs formulés en fait et en droit par le Liechtenstein contre
l’Allemagne sont rejetés par cette dernière » et que, « [c]onformément à sa
jurisprudence bien établie …, du fait de ce rejet, il existe un différend
d’ordre juridique … entre le Liechtenstein et l’Allemagne » (ibid.).

161

228 	
    convention sur la discrimination raciale (op. ind. abraham)

   13. De ces précédents, dont la convergence est frappante (et l’on pour-
rait citer dans le même sens l’affaire relative au Timor oriental (Portugal
c. Australie) (arrêt, C.I.J. Recueil 1995, p. 99‑100, par. 21‑22) et l’affaire
du Cameroun septentrional (Cameroun c. Royaume-Uni) (exceptions préli-
minaires, arrêt, C.I.J. Recueil 1963, p. 27)), l’on peut déduire trois traits
caractéristiques de la démarche de la Cour lorsqu’elle a à répondre à une
exception tirée de l’absence de différend entre les Parties.
   14. En premier lieu, la recherche par la Cour du « différend » est pure-
ment réaliste et concrète, elle ne comporte pas la moindre dose de forma-
lisme. Il suffit à la Cour de constater que les deux parties ont des vues
opposées sur les questions à propos desquelles elle a été saisie, cette oppo-
sition pouvant être révélée par tout moyen. Des échanges formels peuvent
avoir eu lieu entre les parties avant l’introduction de l’instance, sous la
forme d’une protestation ou d’une réclamation formulée par l’une des
parties et du rejet de ladite protestation ou réclamation par l’autre : cela
peut contribuer à établir l’existence du différend et à en circonscrire l’ob-
jet, mais ce n’est jamais une condition nécessaire aux yeux de la Cour.
C’est ainsi que, dans l’affaire Liechtenstein c. Allemagne, la Cour fait
mention de consultations bilatérales qui s’étaient déroulées entre les Par-
ties avant la saisine de la Cour, et au cours desquelles l’Allemagne avait
fait savoir qu’elle ne partageait pas le point de vue du Liechtenstein, mais
elle n’en fait pas un élément décisif : ces consultations, dit la Cour,
« confortent » la conclusion à laquelle elle est parvenue par ailleurs, à
savoir qu’il existe un différend entre les Parties (Certains biens (Liechten­
stein c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005,
p. 19, par. 25). On peut déduire la position d’un Etat sur une question
déterminée d’un simple comportement, même si ladite position n’a pas été
formulée expressis verbis (Cameroun c. Nigéria précité). La seule chose
qui importe, c’est que la Cour soit convaincue que les thèses des parties
sont opposées sur les questions qui forment l’objet de la requête —
constatation purement substantielle et non formelle — et que ces ques-
tions entrent bien ratione materiae dans le champ de la clause
compromissoire, ou de toute autre disposition sur laquelle le demandeur
fonde la compétence de la Cour.
   15. En deuxième lieu, la Cour se place à la date à laquelle elle statue
(c’est‑à‑dire, en général, à la date de son arrêt sur les exceptions prélimi-
naires) pour apprécier l’existence du différend. Sans doute ce différend
porte‑t‑il, par hypothèse, sur des faits et des situations antérieurs à la sai-
sine de la Cour, si bien que l’on peut affirmer qu’il est de règle que le
différend préexiste à l’introduction de l’instance. Mais ce qui doit impor-
ter à la Cour, c’est que le différend existe à la date à laquelle elle vérifie sa
compétence, et, surtout, pour procéder à cette vérification, la Cour tient
compte de tout élément de nature à démontrer l’existence et la persistance
du différend, même intervenu postérieurement à l’introduction de l’ins-
tance. C’est ainsi que, dans les précédents cités, la Cour tient le plus grand
compte des positions exprimées sur le fond de l’affaire par le défendeur au
cours de la procédure judiciaire, y compris dans le cadre du débat relatif

162

229 	
    convention sur la discrimination raciale (op. ind. abraham)

aux exceptions préliminaires. Ce sont ces prises de position qui permettent
souvent de conclure à l’existence d’un différend. Même la prudence ou
l’ambiguïté, observée par un défendeur, au stade de l’examen des excep-
tions préliminaires, quant à ses positions finales, ne suffisent pas à
convaincre la Cour de l’absence de différend (Cameroun c. Nigéria pré-
cité).
    16. En troisième lieu, la Cour ne s’est jamais préoccupée, dans tous les
précédents examinés, d’établir précisément la date de naissance du diffé-
rend. Cela s’explique aisément : en règle générale, il importe peu que le
différend soit apparu pour la première fois entre les parties peu de temps
ou longtemps avant l’introduction de l’instance. Il faut et il suffit que le
différend existe lorsque le juge est saisi (ce qui peut aussi être révélé par
des faits postérieurs) et qu’il subsiste à la date à laquelle la Cour vérifie
que les conditions sont remplies pour qu’elle exerce sa compétence.
    17. On trouve, il est vrai, une hypothèse dans laquelle la Cour se pré-
occupe de déterminer la date exacte à laquelle le différend entre les parties
s’est cristallisé, c’est celle des différends territoriaux. Mais cela s’explique
par le fait que, dans une telle hypothèse, cette date entraîne d’importants
effets dans l’examen judiciaire des arguments en présence : la date de cris-
tallisation du différend constitue la « date critique » postérieurement à
laquelle les actes accomplis par un Etat partie au différend ne seront géné-
ralement pas regardés comme pertinents aux fins d’établir ou de prouver
la souveraineté territoriale qu’il revendique (par exemple, Différend
­territorial et maritime entre le Nicaragua et le Honduras dans la mer des
 Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II),
 p. 697‑698, par. 117).
    En dehors de cette hypothèse, la notion de « cristallisation du diffé-
 rend » est sans portée, et il n’y a donc pas lieu d’en déterminer la date,
 puisque aussi bien — cela va sans dire — un raisonnement judiciaire n’est
 pas un exercice de recherche historique. On ne doit trancher que les ques-
 tions qui sont juridiquement pertinentes.
    18. On pourrait croire que la Cour a dérogé à la règle qui précède dans
 l’affaire Liechtenstein c. Allemagne : dans l’arrêt précité du 10 février 2005,
 la Cour affirme que le différend ne trouve pas son origine, ou sa cause
 réelle, dans les décisions rendues par les tribunaux allemands dans les
 années 1990, mais dans des actes juridiques plus éloignés dans le temps, et
 plus précisément antérieurs à 1980 (Certains biens (Liechtenstein c. Alle-
 magne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005, p. 26,
 par. 51‑52).
    Mais, ce faisant, la Cour n’a pas entendu déterminer la date de nais-
 sance du différend, ou de sa « cristallisation », ce qui n’eût été d’aucune
 utilité ; elle a cherché à définir la date des « faits » ou « situations » ayant
 constitué la cause du différend, aux fins de l’application de l’alinéa a) de
 l’article 27 de la convention européenne pour le règlement des différends,
 base de compétence invoquée, qui exclut de la compétence de la Cour les
 « différends concernant des faits ou situations antérieurs à l’entrée en
 vigueur de la présente convention entre les parties au différend », soit en

163

230 	
    convention sur la discrimination raciale (op. ind. abraham)

l’espèce 1980. Ce n’est donc pas la date de naissance du différend que la
Cour devait rechercher, mais la date des faits ou situations que ce diffé-
rend « concernait ». Elle a pris soin de distinguer les deux questions (Cer-
tains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt,
C.I.J. Recueil 2005, p. 25, par. 48) avant de trancher exclusivement la
seconde, dans un sens favorable à l’exception d’incompétence ratione tem-
poris soulevée par la défenderesse.

   19. Le présent arrêt, dans sa partie qui répond à la première exception
préliminaire, contraste singulièrement avec les précédents précités, qui
dessinaient une jurisprudence claire, cohérente, continue et, à mes yeux,
convaincante.
   20. La longueur inhabituelle des développements consacrés à la ques-
tion de l’existence du différend n’est que le symptôme visible d’un double
écart par rapport à la jurisprudence antérieure.
   21. En premier lieu, si la Cour a eu besoin de tant de pages pour
conclure qu’il existe un différend entre la Géorgie et la Russie concernant
l’application de la CIEDR, c’est parce qu’elle a absolument tenu à déter-
miner la date à laquelle un tel différend est apparu pour la première fois.
En réalité, l’arrêt consacre beaucoup plus de place à démontrer — de
manière, d’ailleurs, non convaincante à mes yeux — qu’aucun différend
de ce genre n’était apparu avant le mois d’août 2008 (c’est l’objet des
paragraphes 23 à 105) qu’à établir qu’il est apparu en août 2008, immé-
diatement avant la saisine de la Cour (cela est réglé en huit para-
graphes seulement (arrêt, par. 106 à 113)).
   22. Je cherche encore les motifs juridiques qui ont pu conduire la Cour
à consacrer tant de place à trancher une question inutile, à l’encontre de
tous les précédents. L’arrêt, en effet, ne tire aucune conséquence — et ne
pouvait en tirer aucune — de la conclusion intermédiaire qu’il énonce au
paragraphe 105, à savoir qu’entre 1999 et juillet 2008 aucun différend ne
s’est élevé entre les Parties au sujet du respect par la Fédération de Russie
de ses obligations en vertu de la CIEDR. Il suffit qu’un tel différend se
soit élevé par la suite, soit au plus tard en août 2008, pour que la Cour se
trouve saisie dans des conditions lui permettant d’exercer sa compé-
tence — pourvu que les autres conditions de cet exercice se trouvent réu-
nies, ce qui renvoie aux autres exceptions préliminaires soulevées par la
défenderesse. A strictement parler, le paragraphe 105 est donc sans portée
juridique, et les dizaines de paragraphes qui le précèdent (au moins à par-
tir du paragraphe 50) sont tout aussi dépourvus de portée. J’ajoute que,
même si l’on admettait que le différend n’est apparu — c’est‑à‑dire ne
s’est manifesté — qu’en août 2008, ce qui n’est pas mon avis, il n’en résul-
terait nullement que la Géorgie serait empêchée, pour cette seule raison,
de soumettre à la Cour des griefs relatifs à des faits imputables à la Russie
antérieurs à août 2008 : la date de naissance d’un différend est une chose,
l’objet du différend, c’est‑à‑dire les faits et situations que ce différend
concerne, en est une autre, comme le rappelle l’arrêt précité en l’affaire
Liechtenstein c. Allemagne (voir paragraphe 18 ci‑dessus). Par conséquent,

164

231 	
    convention sur la discrimination raciale (op. ind. abraham)

les développements qui précèdent le paragraphe 105 de l’arrêt, dépourvus
d’effet quant à la question de l’existence d’un différend, sont également
dépourvus d’utilité pour en circonscrire l’objet ratione temporis.
   23. Le seul intérêt, en l’espèce, de la démarche inhabituelle suivie par la
Cour pour l’examen de la première exception préliminaire est d’ordre pure-
ment pratique et concerne exclusivement la deuxième exception préliminaire.
Puisque la Cour va conclure, beaucoup plus loin (arrêt, par. 147), que l’ar-
ticle 22 de la CIEDR énonce des conditions dont l’une au moins doit être
satisfaite pour qu’elle puisse exercer sa compétence, et que cela la conduira
à se demander si la Géorgie a eu recours, avant de la saisir, à une tentative
de régler son différend avec la Russie par le moyen de négociations diploma-
tiques, la conclusion intermédiaire du paragraphe 105 l’aidera à gagner du
temps dans l’examen de cette question, en circonscrivant sa recherche aux
démarches qui ont pu être tentées par la demanderesse en août 2008.
   En somme, la deuxième partie de l’arrêt se trouvera raccourcie à pro-
portion des longueurs inutiles que l’on aura mises dans la première. En
admettant que le pragmatisme y trouve son compte, on ne saurait en dire
autant de la rigueur juridique, ni de la nécessaire clarté qui interdit de
mélanger des questions distinctes.
   24. Précisément, c’est cette confusion que, dans une certaine mesure,
l’arrêt établit entre les deux exceptions préliminaires qu’il examine qui est
la cause du second écart par rapport aux précédents jurisprudentiels que
je déplore dans la partie de l’arrêt qui répond à la première exception.
   Ainsi que je l’ai dit plus haut, la démarche de la Cour, lorsqu’elle est appe-
lée à se prononcer sur l’existence d’un différend, a toujours été strictement
réaliste et nullement formaliste. Des échanges préalables entre les parties, des
consultations, des réclamations et protestations peuvent être utiles pour éta-
blir dans certains cas ou pour confirmer l’existence d’un différend ; ils n’ont
jamais été considérés comme nécessaires. Il y a un différend si, au moment
où elles viennent devant la Cour, les parties soutiennent des points de vue
opposés sur les questions que le demandeur (qu’il ait raison ou non) prétend
soumettre à la décision judiciaire. Cela suffit. Peu importe que les deux par-
ties en aient débattu avant ou non. Cette dernière question est évidemment
pertinente s’il s’agit de rechercher si la condition de négociations préa-
lables — à la supposer applicable — a été satisfaite. Elle ne l’est pas s’il s’agit
seulement de constater l’existence d’un différend. Par exemple, si un Etat
accomplit un certain acte, et qu’un autre Etat estime que cet acte viole les
obligations internationales de celui qui l’a accompli et qu’il est par ailleurs
de nature à léser ses propres droits et intérêts, on est en présence d’un diffé-
rend. Il n’est pas nécessaire, selon moi, que l’Etat qui se prétend lésé ait
formellement protesté auprès de celui qu’il tient pour l’auteur d’un acte illi-
cite. La protestation peut être la première étape d’un processus de règlement
du différend par la voie diplomatique ; elle n’est pas une condition de l’exis-
tence même du différend. Lorsqu’un Etat agit d’une certaine manière, il est
présumé considérer que son action est conforme à ses obligations juridiques
internationales. Si un autre Etat est d’un avis opposé, on est donc bien immé-
diatement en présence d’un « désaccord sur un point de droit ou de fait, une

165

232 	
    convention sur la discrimination raciale (op. ind. abraham)

contradiction, une opposition de thèses juridiques » dont parle le fameux
dictum de l’arrêt Mavrommatis (Concessions Mavrommatis en Palestine, arrêt
no 2, 1924, C.P.J.I. série A no 2, p. 11). L’Etat qui s’estime lésé peut donc
saisir la Cour sans être tenu, en règle générale, de notifier préalablement ses
griefs à celui qui a agi d’une manière que le premier dénonce comme illicite.
   25. Or, de façon plus ou moins claire, l’arrêt se départit de cette
approche que j’appellerais « substantielle » du différend pour lui substi-
tuer une approche plus « formelle », laquelle paraît impliquer que l’Etat
demandeur ait, préalablement à l’introduction de son action en justice,
fait savoir au défendeur qu’il tient telle de ses actions pour illicite, en lui
en donnant les raisons. Sans doute l’arrêt n’exige‑t‑il pas que cette notifi-
cation préalable des griefs emprunte une forme particulière. Sans doute
aussi admet‑il (au paragraphe 30) que l’Etat qui formule le grief puisse ne
pas mentionner expressément le traité que l’Etat défendeur est accusé
d’avoir méconnu, pourvu qu’il expose, en substance, l’objet de la règle
dont il dénonce la violation. Il n’en reste pas moins que les paragraphes 30
et 31 paraissent bien subordonner l’existence même d’un différend à la
double condition qu’un Etat ait formulé une réclamation à l’égard d’un
autre et que ce dernier ait rejeté ladite réclamation. Même si ni la récla-
mation ni son rejet ne sont assujettis à des formes obligatoires particu-
lières, il me semble qu’il y a là une regrettable confusion entre la question
de l’existence du différend, à laquelle la Cour doit toujours répondre par
l’affirmative pour pouvoir exercer sa fonction judiciaire contentieuse, et la
question des négociations préalables, qui ne sont une condition de l’exer-
cice par la Cour de sa compétence qu’exceptionnellement, lorsque la
clause de compétence applicable le prévoit.
   Dans la présente affaire, je crains que la Cour n’ait quelque peu mélangé
les deux questions, peut‑être, en partie, parce qu’elle a tenu à déterminer
la date exacte de naissance du différend en en cherchant la manifestation
dans les échanges entre les Parties, et en préparant, tout en répondant à la
première exception, sa réponse à la seconde.
   26. J’ajouterai, last but not least, que, si l’on accepte de faire l’effort (à
mes yeux inutile) de déterminer le moment où le différend est apparu pour
la première fois, et quelle que soit la définition, plus ou moins large, du
« différend » que l’on retient, l’on est conduit de toute façon vers une date
bien antérieure à août 2008.
   La lettre du 26 juillet 2004 adressée par le président géorgien à son
homologue russe contenait déjà la claire allégation que les forces mili-
taires russes de maintien de la paix en Ossétie du Sud manquaient d’im-
partialité et n’agissaient pas (de propos délibéré) pour protéger la
population géorgienne de souche victime d’attaques conduites par des
unités armées illégales ossétiennes. Dans sa réponse du 14 août 2004, le
président de la Fédération de Russie rejetait ces accusations, en qualifiant
de « propagande » les accusations de Tbilissi contre les forces russes de
maintien de la paix.
   La déclaration de l’envoyé spécial du président de la Géorgie devant le
Conseil de sécurité des Nations Unies, le 26 janvier 2006, que cite l’arrêt

166

233 	
    convention sur la discrimination raciale (op. ind. abraham)

dans son paragraphe 84, est bien plus nette encore. Après avoir explicite-
ment mis en cause la Russie pour avoir, selon lui, cessé de soutenir le
principe de l’intégrité territoriale de la Géorgie, le représentant spécial
ajoutait qu’un tel « changement de position » équivalait « à cautionner le
nettoyage ethnique de plus de trois cent mille citoyens géorgiens ». Après
avoir cité cette déclaration, la Cour observe « qu’il n’est pas allégué, dans
la référence au « nettoyage ethnique », que la Fédération de Russie a par-
ticipé à cette action ou l’a facilitée ». Certes, mais il n’est pas besoin d’être
doué d’une grande perspicacité pour comprendre que l’allégation selon
laquelle la Russie « cautionne » le nettoyage ethnique de « plus de trois
cent mille citoyens géorgiens » constitue une accusation susceptible de se
rattacher à l’article 2 de la CIEDR, lequel ne se borne pas à interdire aux
Etats de se livrer à la discrimination raciale ou de l’encourager, mais leur
impartit aussi l’obligation d’« interdire » la discrimination pratiquée par
des groupes et organisations et d’« y mettre fin » (art. 2, par. 1 d)).
    De même, la déclaration du représentant permanent de la Géorgie au-
près des Nations Unies lors d’une conférence de presse du 3 octobre 2006,
citée au paragraphe 92, met en cause le manque d’impartialité de la force
russe de maintien de la paix, et met directement ce manque d’impartialité
en relation avec l’impossibilité pour les « centaines de milliers de ressor­
tissants géorgiens victimes du nettoyage ethnique » de retourner dans
leurs foyers. L’arrêt n’en tire aucune conséquence, semblant n’y voir
encore aucune allégation qui soit en rapport avec la CIEDR.
    Il en va de même de l’allocution du président de la Géorgie prononcée
le 26 septembre 2007 devant l’Assemblée générale des Nations Unies, au
cours de laquelle l’orateur a affirmé que l’Abkhazie a été victime de « l’un
des nettoyages ethniques les plus terrifiants du XXe siècle », et a aussitôt
 ajouté que, « [d]epuis que les soldats de la paix russes ont été déployés,
 plus de 2000 Géorgiens ont péri, et c’est un climat de peur qui y règne »
 (voir le paragraphe 94 de l’arrêt).
    Il est tout aussi surprenant que l’arrêt n’attache aucune importance à
 une déclaration officielle du ministère géorgien des affaires étrangères du
 22 décembre 2006 qu’il mentionne, sans la citer, dans son paragraphe 93,
 dans laquelle la Russie est accusée de fournir « un soutien sans restric-
tion et des armements aux régimes séparatistes [qui] … ont procédé à un
nettoyage ethnique des Géorgiens » et de soumettre au « harcèlement
­
­ethnique » les Géorgiens vivant sur son territoire. Le commentaire qui
 accompagne cette mention ne peut manquer de laisser perplexe. Il en res-
 sort que la référence à un « nettoyage ethnique perpétré par la Fédération
 de Russie [a] trait à des événements qui s’étaient déroulés au début des
 années 1990 ». Mais rien dans le texte de la déclaration en cause ne vient
 soutenir une telle interprétation.
    On ne peut qu’éprouver le même étonnement devant la manière dont
 l’arrêt traite deux communiqués de presse du ministère géorgien des affaires
 étrangères en date, respectivement, du 19 avril 2008 et du 17 ­juillet 2008,
 cités aux paragraphes 97 et 104 de l’arrêt. Le premier met en cause la poli-
 tique de la Russie dans des régions présentées comme « annexées de facto »,

167

234 	
    convention sur la discrimination raciale (op. ind. abraham)

politique caractérisée, selon la Géorgie, par « le mépris des droits de
l’homme d’une grande majorité de la population de ces régions, victimes
d’un nettoyage ethnique ». Le second accuse la Russie de chercher à « consa-
crer juridiquement les conséquences du nettoyage ethnique perpétré par des
citoyens russes … afin de faciliter l’annexion d’une partie intégrante du ter-
ritoire … de la Géorgie ». Dans les deux cas, la Cour estime que les docu-
ments cités ne contiennent « aucune allégation » de violation par la Russie
de ses obligations en matière d’élimination de la discrimination raciale. Il
est difficile de comprendre comment les déclarations citées peuvent être
considérées comme sans rapport avec les obligations de l’Etat mis en cause
au titre de la CIEDR, à moins de considérer que « consacrer » le nettoyage
ethnique, c’est‑à‑dire faire en sorte que les conséquences en soient mainte-
nues, n’entre pas dans le champ d’une convention dont l’objet est de com-
battre la discrimination raciale. Tel n’est pas mon avis.
   27. Il n’est pas besoin de préciser que dès le début de cette série d’accu-
sations d’intensité croissante, c’est‑à‑dire dès la réponse du président Pou-
tine au président Saakachvili le 14 août 2004, la Russie n’a cessé de rejeter
ces allégations, et qu’elle les rejette aujourd’hui plus que jamais. La thèse
de la Russie, confirmée devant la Cour à l’audience par l’agent de la défen-
deresse, notamment le 13 septembre 2010, est qu’elle a joué pendant une
quinzaine d’années dans la région un rôle de facilitateur des négociations
et de maintien de la paix entre la Géorgie, d’une part, et les provinces
séparatistes d’Abkhazie et d’Ossétie du Sud, d’autre part, qu’elle l’a fait de
la manière la plus impartiale et sans prêter la main, ni directement ni indi-
rectement, à des actes de « nettoyage ethnique » à l’encontre de la popula-
tion géorgienne, et que, si tel avait été le cas, d’ailleurs, la Géorgie aurait
demandé le départ des forces russes bien avant le 1er septembre 2008.
   28. Il ne s’agit aucunement, au stade de la procédure consacré à l’exa-
men de la compétence de la Cour, de déterminer, si peu que ce soit, la
part de vérité et d’erreur que recèlent les thèses en présence. Mais l’exis-
tence du différend est flagrante, et celui‑ci est sans aucun doute relatif
« à l’interprétation ou à l’application » de la CIEDR, car l’on peut soute-
nir, de manière plus que plausible, que le « nettoyage ethnique » fait partie
des comportements prohibés par cette convention, et que l’obligation des
Etats parties n’est pas seulement de s’abstenir de tels comportements,
mais de tout faire pour y mettre fin. S’il fallait dater la naissance du diffé-
rend — ce que je considère comme parfaitement inutile en droit —, on
pourrait le faire remonter peut‑être à 2004, sans doute à 2006.
   29. Je ne peux cependant qu’approuver la conclusion finale de la Cour,
à savoir qu’il existait bien, à la date d’introduction de la requête, un dif-
férend entre les Parties relatif à l’interprétation ou à l’application de la
CIEDR, et c’est pourquoi, malgré toutes les réserves qui précèdent, j’ai
voté sur ce point en faveur du dispositif de l’arrêt.

                                               (Signé) Ronny Abraham.



168

